GILBERT, Circuit Judge
(dissenting). The opinion of the majority of the court is based upon authorities which I submit have no relation to the facts in the case. Thus, in The Gladiolus (D. C.) 21 Fed. 417, it is held that, where a stevedore, engaged in his usual occupation, falls through an open hatch that is being used for stowing cargo, the presumption is of his negligence rather than that of the officers of the vessel. Dwyer v. National Steamboat Co. (C. C.) 4 Fed. 493, and Horne v. G. H. Hammond Co., 71 Fed. 314, 18 C. C. A. 54, are authority for the proposition that an open hatchway on a ship when provided with the usual coamings is not evidence of negligence on the part of the shipowner. In The Victoria (C. C.) 13 Fed. 43, recovery was denied on the ground that the accident occurred from the act of a fellow servant who had removed the light which made the hatchway visible. In The Carl (D. C.) 18 Fed. 655, it was held that the hatches were, “as is usual with vessels unloading,” rightly left open and unguarded, and that the immediate and proximate cause of the injury was clearly the forgetfulness and inattention of the libelant. In The Jersey City (D. C.) 46 Fed. 134, the stevedore fell down a cargo hatchway, and the evidence was it was not customary to cover the hatch until the cargo was in. In that case there was no lack of sufficient light. All of these cases pertain to cargo hatchways, provided with coamings and left open during the process of unloading or stowing cargo in the vessel.
The Helios (D. C.) 12 Fed. 732, mentioned in the majority opinion, must have been cited by inadvertence. The doctrine there announced would lead to the affirmance of the decree which is here appealed from. That was a case where the libelant fell through a hatch in the between-decks. The court said:
“It was not a hatch for the usual stowage of cargo, such as stevedores must at their peril look out for and are presumed to know about. It had no reference to the cargo, and the stevedores had no business with it, as the evidence shows. When the first mate told the stevedore the vessel was ready for him to proceed to stow the cargo, -that was a virtual warranty against all such traps in the darker parts of the vessel, which could not be or would not be perceived in the ordinary course of stowage.”
*809That case recognizes the distinction which is ignored in the majority opinion herein, the distinction in the law of negligence between cargo hatches and coaling hatches. The former are, as the decisions point out, large openings protected by coamings from 12 to 20 inches in height above the' deck. The latter are small openings unprotected by a rail or coaming, and open only during the operation of coaling. It was into such a hatch that the appellee, Young, fell. In The Guillermo (D. C.) 26 Fed. 921, Judge Brown, who had decided The Helios Case, held in a case where libelant, who was acting as roundsman to see that the night inspectors were at their post, fell across an open coaling hatch which was in a comparatively narrow passageway, where it was perfectly dark, that leaving such a hatchway open was negligence. In that case the hatch was protected by coamings 18 inches high. Over these the libelant stumbled and fell. Said the court:
“The open hatch was not in the situation of the ordinary open hatches for a discharge of cargo, such as may be expected to remain open in port, and which persons going upon the ship must avoid at their peril. This hatch was in a comparatively narrow passageway along the side of the ship.”
So in The Protos (C. C.) 48 Fed. 919, it was held that to leave a small trimming hole in the lower deck of a vessel, a short distance from the main hatch, open and unguarded, when the vessel was unloading, where it was to be expected that stevedores would necessarily go, and where it was dark and unlighted, was negligence, for which recovery could be had, and that there was no contributory negligence. The hole in that case was about 3% feet long by 2 feet wide, and was 20 feet away from the main hatchway, in a dark place, and it was flush with the deck. Among other cases in point are The Illinois (D. C.) 63 Fed. 161, and Burrell v. Fleming, 109 Fed. 489, 47 C. C. A. 598.
The stevedores were divided into two gangs, and were engaged in rendering two distinct services. The one, called the “cargo gang,” had been removing the cargo from the hold. The other, called the “coal gang,” had been engaged in stowing coal into the coal bunkers. Each gang had its separate foreman, and both were under the direction of the general superintendent of the stevedoring company. The appellee, Young, was a member of the cargo gang. He had nothing to do with the coaling operations. ’ At 6 o’clock of the day before the accident the bead foreman or general superintendent had directed the foreman of the coal gang to be careful and cover the coaling hatches and to get a light at the gang plank. The stevedores knew that the operation of coaling at the Seattle dock had been completed, and that nothing remained to be done by them, except to remove the covers from the cargo hatches, at 11 o’clock that night. There was no occasion for leaving the. coal hatches open. There was every reason why they should be closed. The appellee, Young, testified that, the last time he noticed the coal bunker hatches, the covers were on. He had. nothing to do with the coal hatch into which he fell, and he had no occasion to examine it. Said the court in The Illinois (D. C.) 63 Fed. 161:
“Wherever the workmen have occasion to go, or customarily go, in the course of their employment, the vessel must be safe. * *' * Every part of the deck to which it might be anticipated the men would go should have been made safe.”
*810There was failure of proof of a custom to leave covers off the coal hunker hatches while in port. The foremap of the coal gang testified that covers are put on when the coaling is finished. On the other hand, cargo hatches, which are large openings to discharge and receive cargo, usually remain open while the vessel is in port, or, at least, until her cargo is aboard. Stevedores are presumed to know that such hatches are open. Coal bunker hatches are in comparison small openings. They are never open for the pufpose of airing the hold, and stevedores have the right to assume that they'are closed, except while they are open for coaling.
To my mind, if any doubt is entertainable as to the correctness of the conclusion of the court below, a conclusion which was reached after very careful consideration, it is doubt whether the damages should have been cut in twain by reason of contributory negligence.